Citation Nr: 1825057	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-37 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral pain syndrome of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for migraine headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1998 to October 2002 and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  During the February 2018 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to an increased evaluation for patellofemoral pain syndrome of the left knee and migraine headaches.

2.  The Veteran has a back disorder, diagnosed as spondylosis and a lumbosacral strain that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an increased evaluation for patellofemoral pain syndrome of the left knee.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an increased evaluation for migraine headaches.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  A back disorder, diagnosed as spondylosis and a lumbosacral strain, was incurred in active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or his authorized representative.  Id.  

During the February 2018 hearing, the Veteran withdrew his appeal as to the issues of entitlement to an increased evaluation for patellofemoral pain syndrome of the left knee and migraine headaches.  Thus, there remain no allegations of error of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.



II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a back disorder.

The Veteran's June 1998 induction examination found his spine to be normal.  Thereafter, his service treatment records document complaints of left-sided back pain in September 1999; he was diagnosed with probable musculoskeletal pain and given Naprosyn.  He complained of low back pain again in August 2002, but a physical examination found his spine to be normal.  In May 2003 and June 2003, the Veteran stated that he had back pain during his deployment to Iraq.  It does not appear that any diagnostic studies, such as x-rays or MRIs, were conducted during his military service.

After his separation from service, the Veteran did not seek treatment for his low back pain until May 2007, when the symptoms worsened.  Private treatment records dated in December 2007 document his reported history of low back pain occurring intermittently for eight years.  

The Veteran was afforded a VA examination in July 2010 at which time he was diagnosed with a chronic lumbar strain with mild spondylosis at L4-L5 and L5-S1 without significant spinal canal narrowing.  The examiner acknowledged the Veteran's complaints of low back pain in service, but concluded that his current condition was not related to his military service.  

The Veteran submitted a private medical opinion from Dr. K.A.V., N.M.D. (initials used to protect privacy), in December 2011, stating that his chronic low back pain is "very likely related" to his military service.  Dr. K.A.V. noted that the Veteran served as a truck driver, which exposed him to excessive vibration, a known cause of back pain.  Dr. K.A.V. also noted that the medical records document complaints of low back pain during active duty service and continuing since that time and indicated that the MRIs showing disc bulging and spondylosis at L4-L5 and L5-S1 correlate with his low back pain symptoms.

The Veteran was provided another VA examination in August 2015 at which time he was diagnosed with a lumbosacral strain.  The examiner noted that he had a history of progressive low back pain during service and concluded that the Veteran's current low back disorder was at least as likely as not related to military service.  

The Veteran testified at the February 2018 hearing that he injured his back while driving a truck.  He could not recall any specific traumatic injury, but rather explained that he had developed sharp, discomforting pain in the lower left side and center of his back.  He indicated that he sought treatment at the battalion aid station in Okinawa, but could not recall having any x-rays or MRI studies.  He noted that he was treated conservatively with anti-inflammatories and stretching exercises.  The Veteran also denied having any back problems prior to service or between October 2002 and January 2003.  He testified that his symptoms have continued since service and explained that his post-service occupation was as a building construction superintendent, which he indicated was not physical in nature.  

There is documentation of a motor vehicle accident in May 2005 during which the Veteran was thrown from a motorcycle.  However, there is no documentation of an actual back injury during that accident.  

In summary, the Board finds that the Veteran is competent to report the onset of symptoms in service, and the contemporaneous records corroborate his reports.  Moreover, the December 2011 private medical opinion and the August 2015 VA examiner's opinion relate his current back disorder to his military service.  Although the July 2010 VA examiner rendered a negative nexus opinion, he provided limited rationale.  Indeed, the examiner does not appear to have considered the Veteran's credible reports of continuity of symptomatology, and he did not address the Veteran's duties as a truck driver in service.  As such, the negative medical opinion has limited probative value.  Accordingly, the Board finds that the Veteran is entitled to service connection for a back disorder.


ORDER

The appeal as to the issue of entitlement to an increased evaluation for patellofemoral pain syndrome of the left knee is dismissed.

The appeal as to the issue of entitlement to an increased evaluation for migraine headaches is dismissed.

Subject to the provisions governing the award of monetary benefits, service connection for a back disorder, diagnosed as spondylosis and a lumbosacral strain, is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


